Honorable Ron Wilson Chairman Health Services Committee House of Representatives State Capitol Building Austin, Texas 78711
Re: Construction of appropriations act provision for funds to the Department of Corrections for new prison unit
Dear Representative Wilson:
You have requested our opinion regarding whether funds from Item 8(a), "Proposed New Unit," in House Bill No. 656, of the General Appropriations Act, Acts 1981, Sixty-seventh Legislature, chapter 875, article I, at 3387, may be used to construct the South Grimes Unit and the North Grimes Unit.
House Bill No. 656 reads in pertinent part as follows:
  8. Building Program (Construction and Renovation Projects as enumerated herein below).
  Informational listing of projects to be funded from Item 8 (Construction and Renovation)
1982            1983
a. Proposed New Unit  22,266,000     25,341,000  U.B.
From the funds appropriated in Item 8, Building Program, 86,780,000 in 1982 and 48,016,000 in 1983 are intended for items a through j in the information listing that follows. These funds are to be expended for the development of new cell/bed spaces. The Board of Corrections may deviate from the exact sums for each project as may be necessary to fund any project indicated in items a through j in order to provide the desired new cell/bed spaces. It is the intent of the Legislature that the board expend these funds in a manner consistent with the long-range construction needs of the Department.
It seems clear that as long as the construction of The South Grimes Unit and The North Grimes Unit is "consistent with the long-range construction needs of the Texas Department of Corrections," the funds appropriated under Item 8(a), "Proposed New Unit" may be expended for that construction. It is without question that these two units constitute "new bed/cell space" within the meaning of the Appropriations Act. We see nothing in the General Appropriations Act that requires the prison unit to be housed in a single building.
 SUMMARY
The funds for "Proposed New Unit" in House Bill No. 656 may be used to construct the South Grimes Unit and the North Grimes Unit.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Richard E. Gray III Executive Assistant Attorney General
  Prepared by J. D. Hooper Assistant Attorney General